Johnson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the Court, that the items marked “A” and initialed ACW by Examiner Allan C. Walker on the invoices covered by the above named reappraisement appeals, consist of cold rolled steel sheets.
That said items marked “A” and initialed by the Examiner were freely offered for sale in Belgium, the country of exportation, at the time of exportation to all purchasers in the principal markets of Belgium for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade at the *621below-listed prices, less 2%, plus $2.00 for each skid (packing), and less transport charges to Antwerp, putting on board expenses, and Consular invoice fees, as specified on the said invoices:
Reappraisement appeal Entry Price per metric ton, U. S. $
24225l-A-4223 5733 $161. 00
242252-A-4224 5940 161. 00
242253-A-4225 6057 165. 60 (1st item on invoice — 223,883 tons) 160. 60 (2nd item on invoice — 74,522 tons)
242254^ A-4226 6327 165. 60
That there was no higher “foreign value” for such or similar merchandise as defined in Section 402 (c), Tariff Act of 1930.
The above-named reappraisement appeals are submitted for decision upon this stipulation and upon the official papers.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items marked “A” and initialed
ACW by Examiner Allan C. Walker on the invoices, and that such values are as follows:
Reap. No. Entry No. United States dollars per metric ton
242251-A 5733 161. 00
242252-A 5940 161. 00
242253-A 6057 165. 60 (1st item on invoice — 223,883 tons)
160. 60 (2nd item on invoice — 74,522 tons)
242254^-A 6327 165. 60
All less 2 per centum, plus $2 for each skid (packing), and less transport charges to Antwerp, putting on board expenses, and consular invoice fees, as specified on the invoices
Judgment will be entered accordingly.